 
 
I 
108th CONGRESS
2d Session
H. R. 5174 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Capuano (for himself, Mr. Kildee, Mr. Langevin, Mr. Hyde, Mr. Towns, Mr. Serrano, Mr. Frank of Massachusetts, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend title 5 of the United States Code to increase the amount of additional compensation payable to an employee who is disabled and requires the services of an attendant, and for other purposes. 
 
 
1.Increase in amountSection 8111(a) of title 5, United States Code, is amended— 
(1)by striking $1,500 and inserting $4,000; and 
(2)by adding at the end the following: The additional sum allowable under this subsection shall be increased, beginning October 1, 2006, and biennially thereafter, by the percentage increase in the Consumer Price Index for All Urban Consumers (United States city average) during the 2-year period ending 2 months before the date of the increase..  
 
